DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” (in Fig. 39) has been used to designate both first semiconductor layer (7) and second gate electrode (12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
            
    PNG
    media_image1.png
    397
    608
    media_image1.png
    Greyscale

Claim Objections
Claims 4, 14, 15, 16, 18 and 19 are objected to because of the following informalities:
	The recitation “……. smaller than an opening width and has a tapered side face that tapers down toward a bottom” in claim 4, is required further defined as follows to improve the clarity: -- smaller than opening width and has a tapered side face that tapers down toward the bottom of the first gate trench, wherein the opening width being the opening width of the uppermost portion of the first gate trench --. (Refer to Fig. 16) (Note: Merely reciting “opening width”, it would not make a correction with corresponding neighboring elements.)
                    
    PNG
    media_image2.png
    425
    586
    media_image2.png
    Greyscale

	The recitation “at the one and the other ends” in claim 14 (lines 13-14) is required further defined as follows to improve the clarity: -- at the one and the other ends of the first gate trench – or -- at the one and the other ends of the line extraction regions --. (Refer to Fig. 40)

    PNG
    media_image3.png
    433
    677
    media_image3.png
    Greyscale

	The recitation “at the one and the other ends” in claim 15 (lines 18-19) and claim 16 (lines 23-24) is required further defined as follows to improve the clarity: -- at the one and the other ends of the first and second gate trenches --.  (Refer to Fig. 40)
	The recitation “……. smaller than an opening width and has a tapered side face that tapers down toward a bottom” in claim 18, is required further defined as follows to improve the clarity: -- smaller than an opening width and has a tapered side face that tapers down toward the bottom of the second gate trench, wherein the opening width being the opening width of the uppermost portion of the second gate trench --. (Refer to Fig. 16) (Note: Merely reciting “opening width”, it would not make a correction with corresponding neighboring elements.)
	The recitation “……. smaller than an opening width and has a tapered side face that tapers down toward a bottom” in claim 19, is required further defined as follows to improve the clarity: -- smaller than an opening width and has a tapered side face that tapers down toward the bottom of the third gate trench, wherein the opening width being the opening width of the uppermost portion of the third gate trench --. (Refer to Fig. 16) (Note: Merely reciting “opening width”, it would not make a correction with corresponding neighboring elements.)
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-13, 17 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0213908.  The improvement comprises: the first gate insulating film being having a thickness smaller than a thickness of the second gate insulting film.  In addition, there is no secondary reference for remedying the deficiency of US ‘3908 with reasonable motivation. 
	In re claim 24, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0213908.  The improvement comprises: in the operation (b) is to form the first gate insulating film under a formation condition that the first gate insulating film has a thickness smaller than a thickness of the second gate insulating film.
Response to Arguments
6.	Applicant’s arguments, submitted on 10/22/21, with respect to 103 rejection against claims 1, 2, 4, 20 and 24, have been fully considered and are persuasive.  The rejection, as set forth in the previous office action, is thus withdrawn.
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
the objections as sated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 2, 2021



/HSIEN MING LEE/